UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-4066


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

NAEEM DEONTE JONES,

                Defendant - Appellant.



                               No. 15-4079


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DEMONTE DENZEL MEADOWS,

                Defendant - Appellant.



Appeals from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge.  (1:14-cr-00249-WO-2; 1:14-cr-00249-
WO-1)


Submitted:   August 27, 2015             Decided:   September 23, 2015


Before DUNCAN, DIAZ, and HARRIS, Circuit Judges.
Affirmed by unpublished per curiam opinion.


James B. Craven III, Durham, North Carolina; H.A. Carpenter IV,
Greensboro, North Carolina, for Appellants. Ripley Rand, United
States Attorney, Kyle D. Pousson, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Naeem Deonte Jones and Demonte Denzel Meadows pled guilty

to a Hobbs Act robbery in violation of 18 U.S.C. § 1951(a)

(2012)       (Count     1),     and     brandishing        a     firearm      during     the

commission of a crime of violence in violation of 18 U.S.C.

§ 924(c)(1)(A)(ii) (2012) (Count 2).                   Jones was sentenced to 125

months and Meadows to 121 months of imprisonment.                              Both Jones

and    Meadows        timely    appeal,     raising          the     following     issues,

whether:      (1)     the    district     court    erred        by   applying     to   both

Appellants a four-level enhancement for abduction pursuant to

U.S. Sentencing Guidelines Manual § 2B3.1(B)(4)(A) (2014), and

(2)    the    district        court     erred     by   counting        Jones’     juvenile

adjudications           in      calculating            his         criminal       history.

Alternatively, Jones argues that his criminal history category

III over-represents his criminal history.                        For the reasons that

follow, we affirm.

       Appellants raise only sentencing issues which we generally

review       for    reasonableness         under       a       deferential       abuse-of-

discretion standard.             Gall v. United States, 552 U.S. 38, 46

(2007); United States v. Rivera–Santana, 668 F.3d 95, 100 (4th

Cir.   2012).         Appellants      primarily        rely     on   United     States    v.

Osborne, 514 F.3d 377 (4th Cir. 2008), for their argument that

their USSG § 2B3.1(B)(4)(A)               enhancement was erroneous.               Rather,

they     argue,       they     should     have     only        received    a     two-level

                                            3
enhancement for restraining the victims.                     The undisputed facts

reveal that Jones and Meadows forced the victims of their store

robbery through a door and into a backroom at gunpoint and bound

them.

       A victim is “abducted” if he is “forced to accompany an

offender to a different location.”                   USSG § 1B1.1 cmt. n.1(A).

We have held that “movement within the confines of a single

building       can      constitute    movement      to   a   different      location.”

Osborne, 514 F.3d at 389-90 (internal quotation marks omitted).

Even    a    temporary      abduction      can    constitute       an   abduction   for

purposes of the Guidelines.                 United States v. Nale, 101 F.3d
1000, 1003 (4th Cir. 1996).                We have adopted a “flexible, case

by case approach to determining when movement to a different

location has occurred.”               Osborne, 514 F.3d at 390. (internal

quotation marks omitted).                 We find no reversible error in the

abduction enhancements.

       Next, Jones alleges that the district court should not have

counted two cases in which he was “adjudicated delinquent” at

age    15    in    calculating    his     criminal    history       category   as   III.

Jones concedes, however, that we review this issue for plain

error only, as it is raised for the first time on appeal and

that,       even   if    the   district     court    did     not    count   these   two

juvenile      adjudications,         he   would    still     have    enough    criminal

history points to fall within a criminal history category III.

                                             4
Thus, even if Jones’ arguments were meritorious, he cannot show

plain error because his criminal history category would remain

the same.      See United States v. Olano, 507 U.S. 725, 731-32

(1993) (providing plain error test).              Accordingly, this argument

fails.

     Alternatively,         Jones    contends   that     his     criminal      history

category over-represents his criminal past in light of the use

of juvenile adjudications and argues against use of the juvenile

conduct    against     criminal       defendants.          As     argued     by     the

Government,     however,       USSG     §     4A1.2(d)         expressly       permits

sentencing courts to consider juvenile adjudications, with some

restrictions    not    applicable       here.      We    have     rejected      a   due

process challenge to § 4A1.2(d) in United States v. Daniels, 929
F.2d 128, 130 (4th Cir. 1991) (holding that defendant cannot

raise due process challenge to use of juvenile adjudications for

offenses    committed        after     effective        date     of     Guidelines).

Accordingly, we find this argument lacks merit.

     Thus, we affirm both Jones’ and Meadows’ sentences.                             We

dispense    with     oral    argument       because     the     facts    and      legal

contentions    are    adequately      presented    in    the     materials      before

this court and argument would not aid the decisional process.



                                                                            AFFIRMED



                                         5